1.65




            OFFICE OF THE ATTORNEY GENERAL OF              TEXAS
                                    AUSTIN




$onorable I... A. Woedo
state Superintendent   of Pub110 Pnetruotlon
AUdiin, Texas
pear sir:




           Your request for an 0
a# umd in Artiola    295, Penal C
thl8 Pepartment.
            Artlole   e95, Psilil   C
                                                       pon any pub110
                                                        oh eohool after
                                                         BUChsabocl to
     loam suoh gro                                    leas than rive nor
     more than trrvn




                                        drfinitiena   am tOere giv;n,     the firat
                              term as used in ltrr “broad aen@'         or in
                               atlnp6 that the word ie so!#t~r          tied ~to

lXtCdml
nade t
                                                                                     A.66


200. L. A. Woode, Page 2


            In the ease of Shaw V. Carter, 28'7Pac. 2T3, the Oklahoma
supreme Court, In dlscuss~        the meenln~ of the word “semvlon,”
&mrly    reoognlzes   that the word can be end la used in both a broad
end restrict&d    sense.  The court sets out the result of an extended
study on the subjeat and makes exhaulrtfve comments on both meanings.
ubila the oooaslon Sor deilnlng the word has never arisen under
Artlole 295, Penal Code, the Courts OS Texas have reoognlxed the
faot that the word does have two 616tlnot meanings and have further
recognized a clear-out    dlstlnotlon  between the meaning OS the word
*sesalon” and that OS the word *term.*       606 Robertclonf. state,
70 2, 3. 542; Llparl Y. state, 19 Tex. hppe. 431; 3merson v. P.K.T.
W., 82 S. 6'.1060.
            Xebster’s    Internettonal   Dictionary     elves   the SolIoulng
general   derlnitlon:
           “The actual or construotlvs    sitting  OS e oourt,
     ooum3e1, leg1sIature,   eto.,   or the actual or aormtruo-
     tlve aseembly OS the members of suah a body, for the
     traneaotlon  OS business.    . . v
          The 8am authority        glres the following deilt&tlor,          atv relat-
lng to sduoatlon:
            “A period OS the year during whloh au eduoatloual
     institution    oonduate olasees or gl~'eelnstruotlone.r
              The intention   aS the Leglelature      in enacting   this   etatute
becomes clear when all the a’ttendant olroumstanoea are taken into
oonslderatlon. The buildings and property OS mhoole are proteoted
by  other general lawe rehtlug     to trespass,   burglary and theit.
The evident  purpose OS ths statute under oonslderatlon         la the pro-
teotlon of children and the preaervatlon       OS order and deoontm through-
out that period OS the day during which sohool 18 open and In 6eW3ion.
The authority OS teachers In charge is clearly        reboplzed    and auS-
talned. Had the Legislature intended the statute to operate at
+ny other time, no apparent reason exlets Sol’.llmltlng         its applloa-
tlon to any particular  period OS the year;       Turthermore, ii the Legle-
lature rceant to reier to the entire sohool year, the word utennw would.
have been appropriate  and speoiiio.
          It la themfore  the opinion OS this Department thist the
term Wm5ssion,n aa used in Artlole  295~, Penal Code, refers to that
period OS the day during which a sohool lo open, alasses are eon-
duoted and other business and sohool matters are oonsldsred.    In other
soa.     L.   AI   YiOods, Page   :3



w&s,   the seselon of a eohool oomlwnoes at the time the door8 are
opened In the morning and oloses at the time the pereon in ohargo
look6 the doors In the afternoon or evening,

                                       Your8   very   truly